DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaumont (US 20170296961).
With respect to claim 1, Beaumont discloses a system for growing algae comprising a gas concentrator (Figure 3:13) configured to receive a first gas (Figure 3:14) containing CO2 at a first concentration and discharge a second gas (Figure 3:15) containing CO2 at a second concentration higher than the first concentration. Beaumont further shows in Figs. 1 and 2 that the gas concentrator has a periodic surface – i.e. a surface that includes a plurality of repeating material cartridges 4, 9 that contact an adsorbent material that absorbs CO2.  A photobioreactor (Figure 3:12) containing algae in an algae slurry is fluidically coupled to the gas concentrator to receive the second gas.  This is taught in at least paragraphs [0044]-[0051] and Table 1.  At least paragraph [0080] expressly states that the photobioreactor 12 is used to culture algae.  Beaumont further teaches that a recycling line (Figure 3:17) extends from a gas outlet on the photobioreactor to remove a third gas from the photobioreactor for future use in the photobioreactor. 

	With respect to claim 8, Beaumont discloses the apparatus as described above.  Beaumont teaches in at least paragraph [0049] that the gas concentrator includes mixed-metal oxides (titania and alumina), as well as treated activated carbons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kupper (US 20210093998) in view of Beaumont (US 20170296961).
With respect to claim 1, Kupper discloses a system for growing algae comprising a gas concentrator (Figure 1a:2) configured to receive a first gas (Figure 1a:10) containing CO2 at a first concentration and discharge a second gas containing CO2 at a second concentration higher than the first concentration.  A photobioreactor (Figure 1a:1a-n) containing algae in an algae slurry is fluidically coupled to the gas concentrator to receive the second gas.  This is taught in at least paragraphs [0022]-[0028].  Kupper further teaches that a recycling line (Figure 1a:7) extends from an outlet on the photobioreactor to remove a third gas from the photobioreactor for future use in the photobioreactor.  Kupper, however, teaches that the outlet is a liquid outlet rather than a gas outlet as required by the claim (Kupper states that the third gas is subsequently removed from the recycled liquid using a separator 8 provided within the recycling line).
	Beaumont discloses a system for growing algae comprising a gas concentrator (Figure 3:13) configured to receive a first gas (Figure 3:14) containing CO2 at a first concentration and discharge a second gas (Figure 3:15) containing CO2 at a second concentration higher than the first concentration.  Beaumont further shows in Figs. 1 and 2 that the gas concentrator has a periodic surface – i.e. a surface that includes a plurality of repeating material cartridges 4, 9 that contact an adsorbent material that absorbs CO2.  A photobioreactor (Figure 3:12) containing algae in an algae slurry is fluidically coupled to the gas concentrator to receive the second gas.  This is taught in at least paragraphs [0044]-[0051] and Table 1.  At least paragraph [0080] expressly states that the photobioreactor 12 is used to culture algae.  Beaumont further teaches that a recycling line (Figure 3:17) extends from a gas outlet on the photobioreactor to remove a third gas from the photobioreactor for future use in the photobioreactor.  


	With respect to claim 2, Kupper and Beaumont disclose the combination as described above.  Kupper further teaches that a control system (Figure 1a:5) is configured to control the flow of the first, second and third gases.

	With respect to claim 4, Kupper and Beaumont disclose the combination as described above.  Kupper states in at least paragraph [0034] that the gas concentrator uses temperature swing adsorption and/or vacuum swing adsorption to concentrate CO2.  Beaumont teaches temperature swing adsorption in at least paragraph [0019].

	With respect to claim 5, Kupper and Beaumont disclose the combination as described above.  Although Kupper does not expressly state that a plurality of gas concentrators are provided in series or parallel, it would have been well within the ability of one of ordinary skill to do this in order to enhance gas separation and improve CO2 prima facie obvious, especially when the modification produces cumulative, negligible or otherwise predictable results.  See MPEP 2144.04.

	With respect to claim 8, Kupper and Beaumont disclose the combination as described above.  Beaumont teaches in at least paragraph [0049] that the gas concentrator includes mixed-metal oxides (titania and alumina), as well as treated activated carbons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kupper (US 20210093998) in view of Beaumont (US 20170296961) as applied to claim 1, and further in view of Eisenberger (US 20130312606) or Lin (US 20130059369).
	Kupper and Beaumont disclose the combination as described above.  Both references further require a transfer line that couples the gas concentrator to the photobioreactor, such that the recycling line is fluidically coupled to the inlet of the gas concentrator and the transfer line.  Kupper, however, does not expressly teach that the system includes a gas storage tank fluidically coupled to the recycling line.
	Eisenberger discloses a system for growing algae comprising a gas concentrator (Figure 8:2003, 2006) that accepts a first gas and discharges a second gas containing CO2 at a concentration higher than that of the first gas.  Eisenberger teaches that CO2 gas is then collected in a gas storage tank (Figure 8:2012) for subsequent use in a photobioreactor.  This is taught in at least paragraph\s [0123]-[0126].

	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kupper system with a gas storage tank coupled to the recycling line.  As evidenced by Eisenberger and Lin, it is common in the art to temporarily store CO2 gas within a tank so that it may be used at a later time.  Applying a known technique (here, the provision of a storage tank) to a known device ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143.
   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kupper (US 20210093998) in view of Beaumont (US 20170296961) as applied to claim 5, and further in view of Rittmann (US 20180105780).
	Kupper and Beaumont disclose the combination as described above, however do not expressly state that the photobioreactor is a pond.
	Rittmann discloses a system for growing algae comprising a gas concentrator (Figure 1A:10) configured to receive a first gas containing CO2 at a first concentration and discharge a second gas containing CO2 at a second concentration higher than the first concentration.  A photobioreactor (Figure 1A:40) containing algae in an algae slurry is fluidically coupled to the gas concentrator to receive the second gas.  This is taught in at least paragraph [0034].  Rittmann states that the photobioreactor may either be a closed reactor or an open pond.
.  

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Beaumont does not teach a periodic surface characterized by a “curvature or undulation”.  However, the specification does not define a periodic surface in this way.  Although Applicant points to two paragraphs in the specification that mention curved surfaces, these sections do not provide a definition for the term “periodic”, but rather provide examples of what a periodic surface may include.  The basic dictionary definition of the term “periodic” is “appearing or occurring at intervals”.  Paragraphs [0050] and [0053] state that repeating intervals may, in some embodiments, be formed using undulations and/or curved surfaces, but that undulations and/or curved 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., undulations, curved surfaces) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Wright (US 10150112) reference teaches the state of the art regarding carbon dioxide concentrators comprising periodic surfaces.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799